                                       [Dkt. Nos. 37, 38, 39, 43]


               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


MICHAEL THULEN, JR, MICHAEL
PORTER, and TERENCE GAUDLIP,

Plaintiffs,                        Civil No. 18-14584 (RMB/AMD)

          v.                       OPINION

AMERICAN FEDERATION OF STATE,
COUNTY AND MUNICIPAL
EMPLOYEES, NEW JERSEY COUNCIL
63, AMERICAN FEDERATION OF
STATE, COUNTY AND MUNICIPAL
EMPLOYEES, AFL-CIO, AMERICAN
FEDERATION OF STATE, COUNTY
AND MUNICIPAL EMPLOYEES, AFL-
CIO, LOCAL 3790, TOWNSHIP OF
LAKEWOOD, PHIL MURPHY, GURBIR
GREWAL, JOEL M. WEISBLATT,
PAUL BOUDREAU, PAULA B. VOOS,
JOHN BONANNI, and DAVID JONES,

Defendants.



APPEARANCES:

MOENCH LAW, LLC
By: Matthew C. Moench, Esq.
1303 Roger Avenue
Bridgewater, New Jersey 08807

MACKINAC CENTER LEGAL FOUNDATION
By: Patrick J. Wright, Esq.
140 W. Main Street
Midland, Michigan 48642
    Counsel for Plaintiffs Michael Thulen, Jr., Michael Porter,
    and Terence Gaudlip

ZAZZALI, FAGELLA & NOWAK, KLEINBAUM & FRIEDMAN
By: Paul L. Kleinbaum, Esq.
570 Broad Street, Suite 1402
Newark, New Jersey 07102
BREDHOFF & KAISER, PLLC
By: Leon Dayan, Esq.; Ramya Ravindran, Esq.
805 15th Street NW, Suite 1000
Washington, DC 20005
    Counsel for American Federation of State, County and
    Municipal Employees, New Jersey Council 63, American
    Federation of State, County and Municipal Employees, AFL-CIO,
    American Federation of State, County and Municipal Employees,
    AFL-CIO, Local 3790

STATE OF NEW JERSEY, OFFICE OF THE ATTORNEY GENERAL
By: Melissa Dutton Shaffer, Assistant Attorney General; Jeremy M.
Feigenbaum, Assistant Attorney General; Lauren A. Jensen, Deputy
Attorney General; Jana R. DiCosmo, Deputy Attorney General
R.J. Hughes Justice Complex
25 Market Street, P.O. Box 112
Trenton, New Jersey 08625-0112
    Counsel for Phil Murphy, in his official capacity as
    Governor of New Jersey, and Gurbir Grewal, in his official
    capacity as Attorney General of New Jersey

STATE OF NEW JERSEY, PUBLIC EMPLOYMENT RELATIONS COMMISSION
By: Christine R. Lucarelli, General Counsel
495 West State Street, P.O. Box 429
Trenton, New Jersey 08625
    Counsel for Joel M. Weisblatt, Paul Boudreau, Paula B. Voos,
    John Bonani, and David Jones, in their official capacities as
    Chairman and members of the New Jersey Public Employment
    Relations Commission



RENÉE MARIE BUMB, UNITED STATES DISTRICT JUDGE:
     This action is brought in the wake of the United States

Supreme Court’s decision in Janus v. AFSCME, Council 31, et al.,

138 S.Ct. 2448 (2018), which held that public sector unions could

no longer deduct compulsory “fair share” agency fees from non-

consenting employees.   Based on that decision, Plaintiffs bring

this action against Defendants American Federation of State,

County and Municipal Employees ("AFSCME"), AFSCME New Jersey

                                 2
Council 63, and AFSCME Local 3790 (the "Union Defendants"),

Governor Phil Murphy and Attorney General Gurbir Grewal (the

“State Defendants”), the members of the New Jersey Public

Employee Relations Commission (the “PERC Defendants”), and the

Township of Lakewood, seeking monetary and declaratory relief

under 42 U.S.C. § 1983 for alleged First Amendment violations.

     Plaintiffs in this case, Michael Thulen, Jr., Michael

Porter, and Terence Gaudlip are building inspectors for the

Township of Lakewood who are current or former members of their

local AFSCME chapters.   Plaintiffs argue that the First Amendment

gives member employees a right to withdraw from the union and

cease paying dues at any time, without restriction.   On that

point, Plaintiffs argue that the revocation requirements set

forth in N.J.S.A. § 52:14-15.9e, as amended by the Workplace

Democracy Enhancement Act, P.L.2018, C.15, § 6, eff. May 18, 2018

(the “WDEA”), unconstitutionally restrict employees’ First

Amendment rights.

     For the reasons outlined herein, the Motions to Dismiss,

filed by the PERC Defendants [Dkt. No. 37], the Union Defendants

[Dkt. No. 38], and the State Defendants [Dkt. No. 39], will be

GRANTED, and Plaintiffs’ Cross-Motion for Declaratory Judgment

[Dkt. No. 43] will be DENIED.




                                 3
I.   FACTUAL BACKGROUND

     A.   The Workplace Democracy Enhancement Act

     Prior to May 2018, the revocation language in N.J.S.A. §

52:14-15.9e stated that public sector employees had a right to

withdraw their union dues authorization through a written notice,

effective as of January 1 or July 1, whichever was sooner.

     However, on May 18, 2018, New Jersey Governor Phil Murphy

signed into law the Workplace Democracy Enhancement Act,

P.L.2018, C.15, § 6, eff. May 18, 2018, which amended N.J.S.A. §

52:14-15.9e by striking the prior revocation language and

replacing it with the following:

     Employees who have authorized the payroll deduction of
     fees to employee organizations may revoke such
     authorizations by providing written notice to the public
     employer during the 10 days following each anniversary
     date of their employment. Within five days of receipt
     of   notice  from   an   employee   of   revocation   of
     authorization for the payroll deduction of fees, the
     public employer shall provide notice to the employee
     organization of an employee’s revocation of such
     authorization.   An employee’s notice of revocation of
     authorization for the payroll deduction of employee
     organization fees shall be effective on the 30th day
     after the anniversary date of employment.

N.J.S.A. § 52:14-15.9e (as amended by the WDEA).    The WDEA

itself does not clarify whether the revocation procedure

set forth therein constitutes the exclusive process to

withdraw from the union or supersedes pre-existing

contractual opt-out dates.




                                   4
        B.   The Janus Decision

        One June 27, 2018, the United States Supreme Court issued

its decision in Janus, holding that “States and public-sector

unions may no longer extract agency fees from nonconsenting

employees.” Janus, 138 S.Ct. at 2486.     In doing so, the Court

overturned forty-year-old precedent from Abood, which permitted

public sector unions to compel agency fees from non-member

employees for costs “germane” to collective bargaining, so long

as non-members were not forced to contribute to political or

ideological causes. See Abood, 431 U.S. 235-36.     The Court

explained that the framework set forth in Abood failed to

appreciate the inherently political nature of public sector

collective bargaining and “violate[d] the free speech rights of

nonmembers by compelling them to subsidize private speech on

matters of substantial public concern.”     Janus, 138 S.Ct. at

2460.     Moving forward, the Court stated as follows:

        Neither an agency fee nor any other payment to the union
        may be deducted from a nonmember's wages, nor may any
        other attempt be made to collect such a payment, unless
        the employee affirmatively consents to pay. By agreeing
        to pay, nonmembers are waiving their First Amendment
        rights, and such a waiver cannot be presumed. Johnson v.
        Zerbst, 304 U.S. 458, 464, 58 S.Ct. 1019, 82 L.Ed. 1461
        (1938); see also Knox, 567 U.S., at 312–313, 132 S.Ct.
        2277. Rather, to be effective, the waiver must be freely
        given and shown by “clear and compelling” evidence.
        Curtis Publishing Co. v. Butts, 388 U.S. 130, 145, 87
        S.Ct. 1975, 18 L.Ed.2d 1094 (1967) (plurality opinion);
        see also College Savings Bank v. Florida Prepaid
        Postsecondary Ed. Expense Bd., 527 U.S. 666, 680–682,
        119 S.Ct. 2219, 144 L.Ed.2d 605 (1999). Unless employees

                                   5
     clearly and affirmatively consent before any money is
     taken from them, this standard cannot be met.

Janus, 138 S. Ct. at 2486.

     C.     Post-Janus Rights to Resignation

     As alleged in the Amended Complaint, all three Plaintiffs

signed union dues authorization cards upon the commencement of

their employment as building inspectors for the Township of

Lakewood, New Jersey.    Plaintiffs allege that, following Janus,

they all wished to cease providing contributions to the union,

but were precluding from withdrawing their dues authorization by

the express provisions of the WDEA.

     Plaintiffs do not allege that they made any requests to

resign from the union that were rejected.      On February 28, 2019,

which was during the ten-day anniversary of his employment,

Plaintiff Gaudlip sent a letter to his employer and the union

withdrawing his union dues authorization.      According to the Union

Defendants, Plaintiff Gaudlip’s last deduction of union dues from

his paycheck occurred on February 22, 2019.

     The Amended Complaint contains no allegation that Plaintiff

Thulen or Plaintiff Porter ever attempted to withdraw from the

union.    In fact, the Union Defendants note that Plaintiff Thulen

actually resigned his employment with the Township of Lakewood on

April 9, 2019, and, therefore, is no longer a union dues paying

member.   Additionally, the Union Defendants state that “Plaintiff


                                  6
Porter is not, and has never been, a dues-paying member of the

union.” See Union Defs.’ Motion to Dismiss [Dkt. No. 38], at

p.4.1

        Plaintiffs commenced this action on October 3, 2018 and

filed the Amended Complaint on March 4, 2019.    Specifically,

Plaintiffs allege that public sector employees have a

constitutional right to resign from the union at any time,

without restrictions.    This matter now comes before the Court

upon Defendants’ motions to dismiss and Plaintiffs’ cross-motion

for declaratory relief.


II.     LEGAL STANDARD

        To withstand a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the



1 Plaintiffs concede that the “recent contention about Porter’s
purported lack of union membership status makes it possible he
did not sign a dues authorization.” See Pls.’ Response to Motions
to Dismiss [Dkt. No. 44], at p.13, n.9. At this stage of the
litigation, this dispute of fact is immaterial, as the Court
finds that Plaintiffs fail to state a claim as a matter of law.


                                   7
misconduct alleged.” Id. at 662. “[A]n unadorned, the defendant-

unlawfully-harmed-me accusation” does not suffice to survive a

motion to dismiss. Id. at 678. “[A] plaintiff’s obligation to

provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires

more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” Twombly, 550 U.S.

at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).

     In reviewing a plaintiff’s allegations, the district court

“must accept as true all well-pled factual allegations as well as

all reasonable inferences that can be drawn from them, and

construe those allegations in the light most favorable to the

plaintiff.” Bistrian v. Levi, 696 F.3d 352, 358 n.1 (3d Cir.

2012).   When undertaking this review, courts are limited to the

allegations found in the complaint, exhibits attached to the

complaint, matters of public record, and undisputedly authentic

documents that form the basis of a claim. See In re Burlington

Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir.

1997); Pension Benefit Guar. Corp. v. White Consol. Indus., Inc.,

998 F.2d 1192, 1196 (3d Cir. 1993).


III. ANALYSIS

     In the motions to dismiss, Defendants assert various grounds

for dismissal.   Among these arguments is that this Court lacks

subject matter jurisdiction over Plaintiffs’ claims because the


                                 8
Amended Complaint fails to state a valid claim for relief.    This

Court agrees with Defendants.

     As held by this Court in Smith, et al. v. NJEA, et al., Civ.

No. 18-10381 [Dkt. No. 197] and Fischer, et al. v. Murphy, et

al., Civ. No. 18-15628 [Dkt. No. 50], 2019 WL 6337991, the Janus

decision does not allow employees, who voluntarily signed union

dues authorizations, to override fair and reasonable contractual

commitments.   In this case, Plaintiffs do not allege what, if

any, opt-out restrictions were set forth in their union dues

authorization forms.   As such, this Court cannot determine if the

terms of the union dues authorization agreement were reasonable.

     Furthermore, although this Court previously noted, in

Fischer and Smith, that “if Defendants were to enforce the

statute in absence of additional opt-out opportunities, the

WDEA’s revocation procedure... would unconstitutionally infringe

upon an employee’s First Amendment Rights,” Plaintiffs here do

not allege that they lacked other opt-out opportunities.   Indeed,

Plaintiffs do not even allege that they ever tried to withdraw

and had a request denied.   Thus, this Court cannot find that the

WDEA was enforced against Plaintiffs as the sole method of

withdrawing from the union.




                                 9
IV.   CONCLUSION

      For the foregoing reasons, the Motions to Dismiss [Dkt. Nos.

37, 38, 39] will be GRANTED, and Plaintiffs’ Cross-Motion for

Declaratory Judgment [Dkt. No. 43] will be DENIED.    Plaintiffs

will be afforded thirty (30) days to file an Amended Complaint,

to the extent that they can, in good faith, cure the deficiencies

outlined herein.   An appropriate Order shall issue on this date.


DATED: December 27, 2019

                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




                                10
